Abatement Order filed June 10, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00257-CV
                                  ____________

                         HUGH FORREST, Appellant

                                        V.

      TECHNICAL AND GENERAL GUARANTY CO., S.A., Appellee


                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-10725

                           ABATEMENT ORDER

      Notice was filed on June 4, 2014, appellee is a debtor in a bankruptcy case
currently pending before the Court of First Instance of Geneva. Tex. R. App. P.
8.1. According to the notice, on February 4, 2014, the Court of First Instance of
Geneva declared appellee bankrupt. A bankruptcy suspends the appeal from the
date when the bankruptcy petition is filed until the appellate court reinstates the
appeal in accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we
ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM